TOWNSEND, Circuit Judge.
The merchandise in question comprises hand bags or purses carried by women on the arm, in the hand, *399or suspended from the belt, and used for holding money, articles of wearing apparel, tickets, and similar articles. They were assessed for duty under the provisions of paragraph 434 of the act of 1897 as “articles commonly known as jewelry.” The importer protested, claiming that they were dutiable under the provisions of paragraph 193 of said act as “articles composed of silver.” The uncontradicted testimony of witnesses from various branches of trade, including dealers in jewelry, fancy goods, silverware, and of salesmen in the department stores, shows that these articles are not commonly known as jewelry, and are not manufactured in jewelry factories, or sold as articles of jewelry.
The decision of the Board of General Appraisers is reversed.